Citation Nr: 0508926	
Decision Date: 03/24/05    Archive Date: 04/01/05

DOCKET NO.  02-16 744	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a pinned hip.


ATTORNEY FOR THE BOARD

G. Zills, Counsel


INTRODUCTION

The veteran served on active duty from February 1976 to April 
1976.

This case comes before the Board of Veterans' Appeals (Board) 
from a March 2002 RO decision which denied service connection 
for a pinned hip.  In January 2004, the Board remanded the 
claim to the RO for additional evidentiary development.


FINDINGS OF FACT

1.  The report of physical examination for entry into service 
is not available.

2.  Hospital records on file reflect that the veteran had 
surgery to remove a pin from his hip prior to service.  

3.  The record is devoid of any treatment for the hip during 
service or for a number of years thereafter.  

4.  The veteran clearly and unmistakably had a left hip 
disability at the time of his entry into service and it was 
not aggravated therein.


CONCLUSION OF LAW

A preexisting left hip disability was not incurred in or 
aggravated by active military service, and the presumption of 
soundness has been rebutted by clear and unmistakable 
evidence.  38 U.S.C.A. §§ 1131, 1153 (West 2002); 38 C.F.R. 
§§ 3.303, 3.306 (2004). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran served on active duty in the Marine Corps from 
February 1976 to April 1976.  He asserts that he fractured 
his hip at the age of 15, and the injury was repaired by 
placing a pin in the femur.  He indicated that he was told 
that in order to be accepted into the Marine Corps, he would 
have to have the pin removed.  Medical records show that he 
was admitted to the hospital on June 12, 1975 for removal of 
a Kuntscher nail from his left femur, and was discharged on 
June 15, 1975.  Physical findings showed a well-healed 
surgical scar on the lateral aspect of the left thigh.  He 
was neurovascularly intact.  It was indicated that he 
tolerated the procedure well, and would be on crutches for 
approximately two weeks.  

Service medical records on file make no reference to the hip 
and he was discharged on April 2, 1976 because of 
unsuitability.  He was found to be physically qualified for 
separation.  Service medical records indicate that he did not 
suffer any chronic injuries or illnesses during his period of 
active duty.

VA outpatient treatment records dated from 1995 to 2002 show 
the veteran being seen and treated for a variety of 
conditions, with occasional complaints of hip pain.  A VA 
medical letter dated in December 2000 noted that the veteran 
had been seen several times for complaints of arm and leg 
pain.  He had several upcoming appointments and neurological 
diagnostic work-up pending.  X-rays taken of the left hip in 
December 2000 showed an old healed fracture through the 
distal left femur.  There was mild narrowing of the left hip 
joint compartment with hypertrophic spurs at the superior 
lateral aspect of the left acetabulum.  No acute fracture was 
noted.  The impression was no acute injury involving the left 
hip.

In August 2001, the veteran filed his current claim for 
service connection for a pinned hip.

In March 2002, the RO denied the veteran's claim for service 
connection for a pinned hip.

In May 2002, the veteran was given an examination for 
purposes of a disability determination for the state of 
Tennessee.  He reported that he had left hip pain which was 
exacerbated by cold.  He said he had fractured his left femur 
at the age of 15 after falling out of a tree.  He said he had 
left lateral buttock pain which occasionally radiated down 
his entire left leg to his foot.  This was exacerbated by 
walking more than five blocks or by prolonged standing.  He 
indicated that he had a chronic limp.  His condition was 
better with medication and improved while sitting if he 
leaned to the right side.  On physical examination, a long 
surgical scar was present down the left lateral femoral 
shaft.  Both hips had 30 degrees of abduction, 20 degrees of 
adduction, and full flexion.  Right Patrick's test was 
negative, but left Patrick's test caused lateral hip pain.  
Straight leg raising was negative at 90 degrees bilaterally.  
X-rays of the left hip showed a well-healed shaft fracture 
was present with evidence of a prior intramedullary rod.  The 
hip joint was indicated as appearing normal.  The examiner's 
assessments did not address the hip.

Social Security Administration (SSA) records dated in May 
2003 indicate that the veteran was found to be under a 
disability as of February 23, 2002.  Conditions which were 
considered severe enough to warrant entitlement to disability 
included degenerative disc disease, non-union of the anterior 
cervical discectomy and fusion at C3-4, hypertension, 
osteopenia, an adjustment disorder with depression, and 
traumatic amputation of the left middle finger.  There is no 
indication of a hip condition in this decision.   

II.  Analysis

A.  VCAA

As a preliminary matter, the Board observes that VA has a 
duty to assist in the development of facts pertinent to the 
appellant's claim.  On November 9, 2000, the Veterans Claims 
Assistance Act of 2000, 114 Stat. 2096 (2000) (VCAA), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002), went into effect.  VA has promulgated 
revised regulations to implement these changes in the law.  
38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)(2002).

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), held, in part, that a VCAA notice consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This 
new "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).  

In this case, VA's duties have been fulfilled to the extent 
possible.  VA must notify the appellant of evidence and 
information necessary to substantiate his claim and  inform 
him whether he or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159(b);  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The appellant was 
notified of the information necessary to substantiate his 
claim and which information and evidence he was to provide to 
VA and which information and evidence VA would attempt to 
obtain on his behalf by means of the discussions in letters 
dated in October 2001 and January 2004, and in the August 
2002 statement of the case and the December 2004 supplemental 
statement of the case.

VA must also make reasonable efforts to assist the appellant 
in obtaining evidence necessary to substantiate the claim for 
the benefits sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c),(d).  
The duty to assist also includes obtaining records of 
relevant treatment at VA facilities, and any other relevant 
records held by any Federal department or agency identified 
by the appellant.  If VA is unable to obtain records 
identified by the appellant, VA must notify him of the 
identity of the records that were not obtained, explain the 
efforts taken to obtain the records, and describe any further 
action to be taken.

The Board finds that VA has met its duty to assist the 
appellant in the development of his claim under the VCAA.  A 
VA examination is not warranted under the circumstances of 
the case.  Service and VA medical records have been 
associated with the claims file, and there do not appear to 
be any outstanding medical records that are relevant to this 
appeal.  The appellant was advised to provide VA with 
information concerning any evidence he wanted VA to obtain or 
to submit the evidence directly to VA.  The Board finds that 
the notice and duty to assist provisions of the law have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. 
§ 3.159.  

B.  Service connection for a pinned hip

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  

An individual will be considered to have been in sound 
medical condition upon entrance into service, except as to 
defects, infirmities, or disorders noted at entrance, or 
where clear and unmistakable (obvious or manifest) evidence 
demonstrates that an injury or disease existed prior to 
service, and was not aggravated during service.  38 U.S.C.A. 
§§ 1111, 1137; 38 C.F.R. § 3.304. 

The veteran claims service connection for a pinned hip.  He 
asserts that he injured his left hip when he fell from a tree 
when he was 15, and this condition was aggravated as a result 
of his military service from February 27 to April 2, 1976.

The report of examination for entry into service is not on 
file and there are no service medical records which 
objectively establish the existence of a hip disability at 
the time of the veteran's entry into military service.  
However, he has indicated that his initial hip injury 
occurred at the age of 15 before his military service began, 
and in any event, clear and unmistakable evidence 
demonstrates, and the veteran concedes, a pre-service left 
hip injury.  Medical records do establish that he underwent 
surgery in 1975 prior to service for removal of a pin from 
his hip.  Given these undisputed facts, there is absolutely 
no question but that the veteran's hip disability existed 
prior to service and the question becomes one of whether the 
evidence is clear and unmistakable that the hip was not 
aggravated in service.

Medical records show that the veteran underwent removal of a 
Kuntscher nail from his left femur on June 13, 1975.  
Evidence indicates that he tolerated the procedure well.  
Subsequently, after just over a month of active service, he 
was discharged on April 2, 1976 because he was physically 
qualified for separation from active duty.  There is no 
mention of the hip condition in the service medical records 
and his records show he was discharged from service because 
of unsuitability without any reference being made to the hip 
condition. 
  
Post-service medical records likewise contain no suggestion 
that the veteran's pre-service left hip condition was 
permanently worsened during service.  There is no evidence of 
post-service treatment until 1995, almost 20 years after 
service, and this evidence gives no indication that the pre-
service condition was aggravated during the brief period of 
service.  In view of the absence of any indication of 
treatment for the hip disability during service or for many 
years thereafter, it is found that the state of the record is 
such that it supports a determination that the preservice hip 
disability clearly and unmistakably was not aggravated in 
service.  The Board further finds that a VA examination is 
not warranted, as there are no proven predicate facts upon 
which a doctor could make a competent medical opinion on any 
relationship between a current left hip disability and 
service.  See 38 C.F.R. § 3.159(c)(4).  

The veteran has asserted that his pre-service left hip 
condition was aggravated during service.  However, the 
veteran is a layman, and as such has no competence to give a 
medical opinion on diagnosis or etiology of a condition.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The Board 
finds that there is no competent medical evidence of record 
which establishes that there was an increase in the severity 
of the veteran's left hip condition during service, and thus 
service connection for the condition is not warranted.  As 
the evidence clearly and unmistakable establishes that the 
hip disability existed prior to service and was not 
aggravated therein, there is no reasonable doubt which could 
be resolved in the veteran's favor.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a pinned hip is denied.


	                        
____________________________________________
	C. W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


